DETAILED ACTION
Claims 1-6, and 8, 10-16, 18, and 20 are pending in the Instant Application.
Claims 1-6, and 8, 10-16, 18, and 20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the word document" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the spreadsheet file" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the word document" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "the spreadsheet file" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-3, 5, 6, and 8, 10-13, 15, 16, 18, and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wren-Hilton et al. (“Wren”), United States Patent Application Publication No. 2012/0095984.

As per claim 1, Wren discloses a method for generating relevant contents from search results rendered by a search engine, the method comprising: 
receiving by a search dump analyser of an optimized generator, content of the search results resulted from a search query , to a local directory of the client device ([0110] wherein content that is received by client device in the form of results is received as a result of queries); 
wherein the search dump analyser is configured for analyzing a search pattern of the content of the search results ([0109] wherein searches take place until the analyzer determines that relevance achieved a pre-determined value, where the determination of the pre-determined value of relevance is the analyzing of the search pattern of the content of the results); 
analysing, by a semantic pattern engine of the optimized generator, the content of the search results using a search parameter and a search pattern resulted from the dump analyser for correlating the content of the search results resulted from the search query ([0057]-[0072] and [0109]-[0110] wherein the documents returned in results are analyzed and metrics are created to correlate content); 
extracting and aggregating, by the optimized generator, relevant contents from the analysed content  based on the instructions of the user ([0110] wherein documents are selected and [0111] wherein top content from those documents are determined); 
formulating the relevant contents into meaningful paragraphs ([0111] wherein paragraphs are selected to be included from the relevant content and as shown in [Fig. 14]); 
generating, customized documents in by consolidating the aggregated and formulated relevant contents ([0113] wherein a final report (customized document) is made); and 
outputting to a display device in a user interface, the customized documents in a portable document format ([0113] wherein a final PDF is described as being output (presented on a dashboard)).  

([0051] wherein a browser-based interface is described). 

As per claim 3, Wren discloses the method of claim 1, wherein analysing the search parameter and the search pattern is performed by a semantic pattern engine in the optimized generator ([0057]-[0072] wherein a semantic pattern engine is described and uses the search parameter and pattern being based on the searching).  

As per claim 5, Wren discloses the method of claim 1, wherein blocking the content of the search results that is unrelated to the search results and the search query, by a blocker engine in the optimized generator  ([0110] wherein documents are selected, and another documents are blocked as not being selected).  

As per claim 6, Wren discloses the method of claim 1, wherein analysing the search pattern which includes analysis of keywords, terms, and data input fields, hyperlinks, frequency of keywords and combination thereof ([0056]-[0057] wherein the query is matched with the returned resuls, wherein the query includes keywords, terms, data input fields, and [0073] wherein hyperlinks are described in terms anchor text and frequency is determined and [0019] wherein frequency of words from the query is found is used).

([0111] wherein paragraphs are selected to be included from the relevant content and as shown in [Fig. 14]).  

As per claim 10, Wren disclose the method of claim 1, wherein receiving the content of the search results  which has been executed from the search engine by the search-dump analyser ([0110] wherein content that is received by client device in the form of results is received as a result of queries).

As per claim 11, Wren discloses  system for generating relevant contents from search results rendered by a search engine, the system comprising: at least one processor ([0115]) and, at least one memory ([0115]) storing an optimized generator, wherein the at least one processor being communicatively coupled to the at least one memory, the at least one processor being configured to execute instructions to perform a method that is substantially similar to claim 1 and is rejected for the same reasoning and rationale. 

As per claim 12, Wren discloses the system of claim 11, wherein the optimized generator is configured for generates the relevant contents from search results rendered by the search engine ([0057]-[0072] and [0109]-[0110] wherein the documents returned in results are analyzed and metrics are created to correlate content).

As per claim 13, claim 13 is a system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is a system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a system that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is a system that performs the method of claim 10 and is rejected for the same rationale and reasoning. 

Allowable Subject Matter
Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10-16, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158